TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00014-CV
NO. 03-08-00090-CV


In re Walter Lee Hall, Jr.





ORIGINAL PROCEEDINGS FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	On January 8, 2008, relator Walter Lee Hall filed a motion for emergency relief and
petition for writ of mandamus, complaining of the trial court's refusal to hear his motion to quash
a writ of possession.  See Tex. R. App. P. 52.8, 52.10.  On January 9, we granted temporary relief
and stayed the writ of possession pending a determination of the merits of Hall's petition. 
On February 13, 2008, Hall filed a second petition for writ of mandamus, complaining that the real
party in interest and the Travis County Constable were not abiding by our temporary order.  
	Having reviewed the documents filed by the parties, we dissolve our temporary order
in cause number 03-08-00014-CV, dated January 9, 2008, and deny both of Hall's petitions for writ
of mandamus.
					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Henson
Filed:   February 27, 2008